UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended:March 31, 2008 Or [ ] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number 33-16820-D ARÊTE INDUSTRIES, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1508638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) P.O. Box 141 Westminster, Colorado (Address of Principal Executive Offices) (Zip Code) 303-427-8688 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer[] (Do not check if a smaller reporting company) Smaller Reporting Company [X] As ofJanuary 18, 2011, Registrant had 493,155,754 shares of common stock issued and outstanding. Table of Contents Part 1 - Financial Information Item 1 - Financial Statements (Unaudited) 3 Item 2 - Management’s Discussion and Analysis and Results of Operations 9 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 - Controls and Procedures 13 Part 2 - Other Information Item 1 - Legal Proceedings 13 Item 2 - Sales of Unregistered Equity Securities and Use of Proceeds 13 Item 3 - Defaults upon Senior Securities 13 Item 4 - Submission of Matters to a Vote of Security Holders 13 Item 5 - Other Information 13 Item 6 - Exhibits 14 - 2 - Part 1 - Financial Information Item 1 - Financial Statements (Unaudited) ARÊTE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (UNAUDITED) December 31, March 31, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses - - Revenue receivable Total current assets Furniture and equipment, at cost net of accumulated depreciation of $51,463(2007) and $62,518(2008) $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued payroll taxes Notes payable & advances related parties Total current liabilities Stockholders' deficit Convertible Class A preferred stock; $10 face value, 1,000,000 shares authorized Series 1, 30,000 shares authorized, 0 (2007) and 0 (2008) shares issued and outstanding - - Series 2, 25,000 shares authorized, 0 (2007) and 0 (2008) shares issued and outstanding - - Common stock, no par value; 499,000,000 shares authorized, 417,155,754 (2007) and 451,155,754 (2008) shares issued and outstanding Accumulated deficit ) ) Notes receivable from sale of stock ) ) Total stockholders' deficit ) ) $ $ See accompanying notes - 3 - ARÊTE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For the three Months ended March 31, (UNAUDITED) Revenues Oil & gas revenue $ $ Other income - - Total revenues Operating expenses Oil & gas operating expenses Depreciation Rent Other operating expenses Total operating expenses Net loss from operations ) ) Other income (expense): Loss on sale of investments - - Extinguishment of debt - Interest expense ) ) Interest income - - Total other income (expense) ) ) Net income (loss) $ ) $ ) Basic and diluted loss per share * * Weighted average common shares outstanding * Less than $.01 per share See accompanying notes - 4 - ARÊTE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF ACCUMULATED DEFICIT For the three Months ended March 31, 2008 (UNAUDITED) Common Stock Shares Amount Accumulated Deficit Notes Receivable from sale of stock Total Balance at December 31, 2007 $ $ ) $ ) $ ) Issuance of common stock to directors and consultants for services - - Net loss - - ) - ) Balance at March 31, 2008 $ $ ) $ ) $ ) See accompanying notes - 5 - ARÊTE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW For the three Months ended March 31, (UNAUDITED) Cash flows from operating activities: Net (loss) income $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stockand options issued for services and interest on notes Gain on reduction of notes receivable on sale of stock - - Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses ) - Accounts payable Accrued expenses Customer deposits - - Total adjustments Net cash used in operating activities Cash flows from investing activities: Purchase of property and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Reciept of advances - related parties - Payment of advances - related parties - - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid during the period $
